—Appeal by defendant from a judgment of the Supreme Court, Queens County (Gallagher, J.), rendered August 26, 1983, convicting him of attempted murder in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at trial was sufficient to permit a rational trier of fact to find that the defendant was guilty, as charged, of attempted murder in the first degree (see, Penal Law § 125.27 [1] [a] [i]; § 110.05 [1]; People v Contes, 60 NY2d 620, 621). We find the defendant’s other contentions to be without merit. Mollen, P. J., Gibbons, Thompson and Brown, JJ., concur.